Citation Nr: 1829502	
Decision Date: 06/11/18    Archive Date: 06/27/18

DOCKET NO.  10-10 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II.

2.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU) prior to September 19, 2013.

3.  Entitlement to a disability rating in excess of 20 percent for left knee chondromalacia patella.

4.  Entitlement to a disability rating in excess of 10 percent for right knee chondromalacia patella with degenerative arthritis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESSES AT HEARING ON APPEAL

The Veteran and J. R.


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran served on active duty from October 1988 to November 1990.

These matters come before the Board of Veterans' Appeals (Board) on appeal from March 2009 and July 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In August 2011, the Veteran provided testimony at a videoconference hearing.  A transcript of the hearing is of record.

In May 2014, the Board remanded the claims for further development.

An August 2016 rating decision granted entitlement to a TDIU from September 19, 2013.  However, the matter of entitlement to a TDIU for the period prior to September 19, 2013, remains on appeal.

The issues of entitlement to increased ratings for left and right knee disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDING OF FACT

In correspondence received in November 2017, prior to the promulgation of a decision by the Board, the Veteran withdrew his appeals of entitlement to service connection for diabetes mellitus, type II, and entitlement to a TDIU prior to September 19, 2013.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of entitlement to service connection for diabetes mellitus, type II, have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. §§ 20.202, 20.204 (2017).

2.  The criteria for withdrawal of the appeal of entitlement to a TDIU prior to September 19, 2013, have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. §§ 20.202, 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Under 38 U.S.C. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

During the pendency of the appeal, in a written statement received in November 2017, the Veteran elected to withdraw the issues of entitlement to service connection for diabetes mellitus, type II, and entitlement to a TDIU prior to September 19, 2013, from appellate consideration. 

Therefore, no allegations of errors of fact or law remain for appellate consideration with respect to the matters of entitlement to service connection for diabetes mellitus, type II, and entitlement to a TDIU prior to September 19, 2013.  Accordingly, the Board does not have jurisdiction to review the appeal with respect to the aforementioned claims and they must be dismissed.


ORDER

The appeal of entitlement to service connection for diabetes mellitus, type II, is dismissed.

The appeal of entitlement to a TDIU prior to September 19, 2013, is dismissed.


REMAND

Following the Board's May 2014 remand, the Veteran was afforded further VA examination of the knees in August 2016.  However, the August 2016 VA examination report did not comply with standards discussed in Correia v. McDonald, 28 Vet. App. 158 (2016).  Correia provides a precedential finding that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.

While the knees are paired joints, in this case, both knees are disabled, thus range of motion measurements for the opposite "undamaged" joint is not possible.  However, under Correia there is a need for testing for pain on both active and passive motion and, if possible, when weight-bearing and nonweight-bearing.

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be afforded a VA examination by an examiner with sufficient expertise to determine the current severity of his service-connected left and right knee disabilities.  The Veteran's electronic claims file should be made available to and reviewed by the examiner. 

All symptoms and manifestations of the right and left knee disabilities must be noted in the report, including ranges of motion.  The examiner is requested to do joint testing for pain and to test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing for each knee.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

2.  Thereafter, readjudicate the claims on appeal.  If any benefit sought remains denied, issue a supplemental statement of the case to the Veteran and his representative and provide an opportunity to respond before the case is returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)





These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
J. D. DEANE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


